DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
This Office Action is in response to the application filed on November 26, 2019.  Claims 1-20 are pending.  Claims 1, 8 and 15 are independent.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-14, drawn to determining strand link extensions of a direction based traffic link and ceasing further extension of the strand, classified in G08G1/0116.
II. Claims 15-20, drawn to determining speed of traffic for each time epoch of a link, classified in G0861/052.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination determining speed of traffic for each time epoch of a link has separate utility such as the subcombination does not require the details of ceasing the extension of a strand link as claimed.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination 
A telephone call was made to Adil Musabji on March 8, 2022 to request an oral election to the above restriction requirement, but did not result in an election being made.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRA R SMITH-STEWART whose telephone number is (571)270-3965. The examiner can normally be reached 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/DEMETRA R SMITH-STEWART/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661